IRREVOCABLE VOTING PROXY This IRREVOCABLE VOTING PROXY ("Proxy"), dated as of June 25, 2008, is by and between Earth LNG, Inc., a Texas corporation (“Shareholder”) in favor ofCastlerigg PNG Investments LLC ("Castlerigg"). A.Concurrently herewith, Shareholder is selling all of its assets (but not liabilities, tax liabilities or contingent tax liabilities), including, without limitation, Earth LNG, Inc. (“New Earth LNG”) along with its subsidiaries, to PNG Ventures, Inc., a Nevada corporation (“PNG”) pursuant to that certain Share Exchange Agreement (the "Exchange Agreement") pursuant to which, among other things, Shareholder will exchange (the "Exchange") 100% of the membership interests of New Earth LNG for 7,000,000 shares of common stock, $.001 par value of PNG (the "Common Stock") (such shares together with any other shares of Common Stock acquired by EBOF after the date hereof or issued in exchange therefore, being collectively referred to herein as the "Shares"; provided, however, that the term "Shares" shall not include any shares of Common Stock issued to Shareholder or its parent, Earth Biofuels, Inc., a Delaware corporation (“EBOF”) or its assigns, upon conversion of that certain $171,000 principal amount Convertible Promissory Note issued as of June 5, 2008, by PNG, to EBOF or any shares transferred to beneficially or of record to any third parties from time to time. B.Concurrently herewith, certain creditors of EBOF (including Castlerigg) (the "Subordinated Creditors") have entered into those certain Amendment and Exchange Agreements (each an "Amendment and Exchange Agreement"), pursuant to which EBOF has agreed to (i) amend and restate the existing senior secured convertible notes of the Subordinated Creditors and (ii) issue certain additional senior secured subordinated convertible notes to the Subordinated Creditors (the indebtedness referred to in clauses (i) and (ii), collectively, the "Subordinated Debt"), and (iii) amend and restate the security documents related to such Subordinated Debt. C.Effective upon the consummation of the Exchange (the "Closing Date"), and as additional consideration for the execution of an Amendment and Exchange Agreement by EBOF, Shareholder, PNG and Castlerigg desire the granting of an irrevocable voting proxy by Shareholder with respect to the Shares in favor of Castlerigg. In consideration of the mutual covenants and agreements contained herein and intending to be legally bound hereby, the parties agree as follows: 1.Termination Date. (a)This proxy is granted through the earliest to occur of (x) such time wherein no Exchange Shares are held by the Shareholder, EBOF or any of its affiliates and (y) such date Castlerigg delivers a written notice to the Shareholder electing to terminate this agreement, or (the "Termination Date"). (b)In the event that Castlerigg resigns or is unable to serve as proxy holder herein, Castlerigg may appoint a successor to act as proxy holder at its sole discretion. 2.Grant of Proxy/ Authority to Vote.Until the Termination Date, at any meeting of shareholders of PNG however called (or any action by written consent in lieu of a meeting), Castlerigg shall vote the Shares in any manner it deems advisable including, without limitation, in accordance with all other votes cast at such meeting. 3.Grant of Irrevocable Proxy. (a)Subject to Sections 1 and 5(a), Shareholder hereby irrevocably grants to and appoints, Castlerigg, and each of its successors (individually, an "Authorized Party" and, collectively, the "Authorized Parties"), and each of them individually, as Shareholder’s proxy and attorney-in-fact (with full power of substitution), for and in the name, place and stead of Shareholder, to vote the Shares (the "Proxy"), Shareholder, and EBOF as a control person of Shareholder, agrees to execute and deliver any separate irrevocable proxy or other instrument that may be requested in furtherance of this Section 5 from time to time.The Proxy is irrevocable pursuant to Section 78:355 of the Nevada Revised Statutes.Castlerigg has received this Proxy in connection with the exchange of consideration with EBOF pursuant to an Amendment and Exchange Agreement and the proxy is coupled with an interest and is irrevocable subject to Sections 1 and 5(a). (b)Shareholder shall, and EBOF take all actions necessary to cause Shareholder to, grant, execute and deliver from time to time, any proxy, instrument, power of attorney, certificate, affidavit or other instrument necessary from time to time in order to effectuate the grant of the Proxy herein to Castlerigg or any successor necessary to act as Authorized Party. (c)Shareholder represents that any proxies heretofore given in respect of its Shares are revocable, and that any such proxies have been or are hereby forever revoked. (d)Shareholder and EBOF hereby further affirms that the Proxy granted in connection with this instrument is coupled with an interest and may under no circumstances be revoked, except as otherwise provided in this Proxy.EBOF and Shareholder hereby each ratifies and confirms all that the Proxy may lawfully do or cause to be done by virtue hereof.The Proxy is executed and intended to be irrevocable prior to termination of this Proxy in accordance with the provisions of this Proxy and Nevada law, and the Proxy shall be valid until the Termination Date. (e)This Proxy is revocable only following the Termination Date. 4.Representations and Warranties of EBOF and Shareholder.EBOF and Shareholder each represents and warrants to PNG and Castlerigg as follows: (a)Authorization. EBOF and Shareholder each have the absolute and unrestricted right, power, authority and capacity to execute and deliver this Proxy and to perform his, her or its obligations hereunder.This Proxy has been duly executed and delivered by Shareholder and EBOF and constitutes a legal, valid and binding obligation of Shareholder and EBOF, enforceable against them in accordance with its terms. This Proxy has been duly approved by Shareholder’s board of directors and EBOF as sole shareholder of Shareholder, and by EBOF’s board of directors. (b)No Conflicts, Required Filings and Consents. (i)The execution and delivery of this Proxy by EBOF and Shareholder does not, and the performance of this Proxy by them will not: (A) conflict with or violate any legal requirement applicable to EBOF or Shareholder or by which they or any of theirproperties are bound or affected, whether under a debt instrument or otherwise; or (B) result in any breach of or constitute a default or breach (immediately or after the giving of notice, passage of time, or both) under, or give to others any rights of termination, amendment, acceleration or cancellation of, or result in the creation of a lien, debt, charge, or other encumbrance of any kind whatsoever or the shares or pursuant to any agreement, instrument or obligation to which EBOF or Shareholder is a party or by which EBOF or Shareholder or any of their properties, assets or subsidiaries are bound or affected. (ii)The execution and delivery of this Proxy by Shareholder and EBOF does not, and the performance of this Proxy by such Shareholder and EBOF, will not, require the consent or approval of any person, creditor or third party which has not been obtained and there are no third party beneficiaries under this Proxy. (c)Ownership and Title to Shares.As of the closing of the transaction relating to the Exchange Agreement (“Closing
